PER CURIAM.
Appellants seek review of an adverse final judgment in partition rendered in favor of appellee.
One of the principal questions preserved on appeal is the sufficiency of the evidence to support the judgment. In our review of the record we have given due consideration to the applicable appellate principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. Our examination of the record reveals that although the testimony is conflicting, and some of it subject to conflicting inferences, there is substantial evidence to support the findings made and conclusions reached by the trial court. It is not the province of this court to substitute its judgment for that of the trier of the facts. These findings will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence demonstrates that the conclusions reached are erroneous.1
We have given careful consideration to the remaining legal questions raised by appellants concerning the applicability of the statute of frauds, the admissibility of certain evidence under the dead man’s statute, the legal sufficiency of the complaint and whether appellee failed to join the estate of appellants’ decedent as an indispensable party. We find as a matter of law that these points are without substantial merit. The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., J., and MANN, Associate Judge, concur.

. Old Equity Life Insurance Company v. Levenson (Fla.App.1965), 177 So.2d 50; Stoller v. Jaffe (Fla.App.1961), 125 So.2d 310.